EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 56-72, 74-76, and 78 are pending and are allowed herein.
	Claim 66 is amended herein.
	Claim 73 is cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Michael Krawzsenek on 04/01/2022.
The application has been amended as follows: 
66. (Currently Amended) An aqueous-based disinfecting composition comprising:
(a) hydrogen peroxide at a concentration of 0.1 to 0.9% w/w, 
(b) one or more linear monocarboxylic acids with a carbon chain length of C5 to C12, or salt thereof, at a concentration of about 0.01 to about 5% w/w, 
(c) salicylic acid at a concentration of about 0.01 to about 5% w/w, 
(d) one or more sodium olefin sulfonate surfactants at a concentration of about 0.01 to about 5% w/w, and 
(e) water, 
wherein the composition does not contain or is substantially free of a volatile C1-C7 alcohol, and wherein the pH of the composition is from 0.1 to 2, and 
wherein the one or more linear monocarboxylic acids with a carbon chain length of C5 to C12, or salt thereof is caprylic acid (C8), or salt thereof, and/or capric acid (C10), or salt thereof.
73. (Cancelled) 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art remains Traistaru et al (WO2017/204727).  While the prior art teaches compositions that are similar to the instantly claimed composition, the prior art does not teach the pH of said particular composition comprising said instantly claimed components with a pH with an upper bound of 2.  This significant since first, the lower bound of the prior art is 2.5, wherein further, Applicant provided evidence showing that lower pH, such as 2, is known to cause irritation to the skin, wherein such irritation would lead one away from optimizing the pH to a lower amount, particularly in light of the purpose of the composition of Traistaru.  Therefore, without the use of improper hindsight reconstruction, one of ordinary skill in the art would not arrive at the instantly claimed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611